TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 2, 2020



                                     NO. 03-19-00640-CV


          Uvalde County Hospital Authority; Southwood Care Center, LLC; and
                         Genesis Healthcare, Inc., Appellants

                                                v.

    Charles Ruebbling, as Dependent Administrator for the Estate of Gloria Ruebbling,
                                      Appellee




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on August 15, 2019.

The parties have filed a joint motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of appeal incurred by that party, both in this

Court and in the court below.